Citation Nr: 0405918	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  96-20 928	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
left hip disorder as secondary to service-connected bilateral 
knee disabilities. 

2.  Entitlement to service connection for chronic acquired 
bilateral foot disorders as secondary to service-connected 
bilateral knee disabilities. 

3.  Entitlement to an increased rating for residuals of a 
fracture of the right patella with osteoarthritis, 
postoperative status, currently evaluated as 30 percent 
disabling. 

4.  Entitlement to an increased rating for arthralgia of the 
left knee with degenerative changes, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:  Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
June 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The RO, in pertinent part, denied entitlement to service 
connection for chronic acquired left hip and bilateral foot 
disorders as secondary to service-connected bilateral knee 
disabilities, a rating higher than 30 percent for residuals 
of fracture of the right patella with arthritis, 
postoperative status, and a rating higher than 10 percent for 
arthralgia of the left knee with degenerative changes.  

In March 1995 the veteran provided oral testimony before a 
Hearing Officer at the RO.  A transcript of his testimony has 
been associated with the claims file.  

As originally developed by the RO, the veteran's appeal 
included the additional issue of entitlement to service 
connection for a chronic acquired back disorder as secondary 
to service-connected bilateral knee disabilities.  

By a June 2003 rating decision, the RO granted entitlement to 
service connection for spondylosis of the lumbar spine and 
assigned a 10 percent rating effective in June 1993.  As a 
result of this award, no issue involving a back disability 
remains before the Board at the present time.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
establishes that there is no causal relationship between hip 
strain and a service-connected disability.

2.  The competent and probative medical evidence establishes 
that the veteran does not have a chronic acquired disorder of 
either foot that is causally related to a service-connected 
disability.  

3.  Residuals of a fracture of the right patella consist of 
instability, atrophy, arthritis, slight limitation of motion 
and pain.  

4.  Residuals of a fracture of the right patella are not 
productive of ankylosis of the knee.  

5.  Arthritis of the right knee associated with residuals of 
a fracture of the patella is manifested by painful motion of 
the right knee.  

6.  Arthralgia of the left knee with degenerative changes is 
manifested by pain, crepitus, tenderness, grinding and X-ray 
evidence of degenerative joint disease.  


CONCLUSIONS OF LAW

1.  A chronic acquired left hip disorder is not proximately 
due to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. 
App. 439 (1995).

2.  A chronic acquired disorder of either foot is not 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 7104; 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).

3.  The criteria for a rating higher than 30 percent for 
residuals of a right patella fracture with osteoarthritis, 
postoperative status, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002);  38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2003).  

4.  The criteria for a separate 10 percent rating for 
arthritis of the right knee based on painful motion are met.  
38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104; 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2003).  

5.  The criteria for a rating higher than 10 percent for of 
arthralgia of the left knee with degenerative changes, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104; 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  Although the veteran's claim was received before 
November 9, 2000, the effective date of the new law, it 
appears that the VCAA is applicable since the claim has not 
been finally adjudicated.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  


Duty to Notify

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  



VA must also advise a claimant which evidence the claimant 
must supply, which evidence VA will obtain on his or her 
behalf and provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the September 1994 rating decision, 
November 1994 Statement of the Case, a March 1995 Hearing 
Officer's Decision, and Supplemental Statements of the Case 
issued in July 1995, September 1998, and June 2003 cite the 
law and regulations that are applicable to the appeal and 
explain why the RO denied each of the claims.  The most 
recent supplemental statement of the case, dated in June 
2003, set forth the text of the VCAA regulations.  

In addition, in August 2002 the RO sent the veteran a letter 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The letter advised him 
that private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  

The letter explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letter served to put the veteran 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the new law.  

The Board would note that the August 2002 letter was not 
legally sufficient under the statutory requirements then in 
effect to the extent that it requested a 60-day reply and 
did not adequately explain that the veteran had a full year 
in which to submit the requested information or evidence.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  

However, revisions to 38 U.S.C.A. § 5103 contained in the 
recently-enacted Veterans Benefits Act of 2003, which was 
made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
The deficiency has thus been rectified by operation of the 
new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) (usually the RO) decision on a 
claim for VA benefits.  In this case, the initial AOJ 
decision was made before November 9, 2000, the date the VCAA 
was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  

In the present case, since the VCAA notification letter was 
not sent to the veteran before the AOJ adjudication that led 
to this appeal, the timing of the notice does not comply with 
the express requirements of the law as found by the CAVC in 
Pelegrini.  However, the CAVC in Pelegrini has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
before the transfer and certification of the case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal at the present 
time does not result in prejudice to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  

As noted above, the RO's August 2002 letter discussed the 
evidence requirements that apply to the claims at issue and 
advised him of the importance of submitting evidence to 
satisfy these requirements.  The instructions regarding the 
need to submit the specified evidence is the substantial 
equivalent of an explicit request that he submit any evidence 
that he had in his possession.  




Because each of the content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  


Duty to Assist

The VCAA requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant service department and VA documents have been 
obtained.  The veteran has undergone VA examinations to 
provide information regarding the current status of the 
service-connected disabilities at issue and to obtain 
opinions as to the existence or absence of a medical nexus 
between military service and the left hip and bilateral foot 
disorders for which service connection is claimed.  

A large quantity of private medical evidence has been 
received.  The record does not identify any additional 
Government or private records which have not been obtained or 
for which reasonable procurements efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  


Criteria

Secondary Service Connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Where proximate causation of the underlying non service-
connected disability is not shown, secondary service 
connection may still be established where disability due to 
aggravation of a non service-connected disability by a 
service-connected disability or disabilities is shown.  See 
Allen, Id.  In Allen, the CAVC held that the term 
"disability" for service connection purposes "refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated."  Allen, at 448 
(emphasis as in original).  Thus, when post-service 
aggravation of a non service-connected disorder is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
before the aggravation.  


Increased Disability Evaluations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  


Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002).  In evaluating a disability, 
the Board considers the current examination reports in light 
of the whole recorded history to ensure that the current 
rating accurately reflects the severity of the condition.  A 
request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Although the entire recorded history must be considered, 38 
C.F.R. § 4.2 (2003), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The present 
appeal arises from the denial of a claim for increase as 
defined in 38 C.F.R. § 3.160(f) (2003), as distinguished 
from the assignment of an initial rating following the 
original grant of service connection; consequently, the rule 
from Francisco is applicable.  See also Fenderson v. West, 
12 Vet. App 119 (1999).  

Under Diagnostic Code 5257 of the VA Rating Schedule, "other 
impairment of the knee, recurrent subluxation or lateral 
instability," productive of slight disability is rated as 10 
percent disabling.  A 20 percent rating is provided for 
moderate disability and a 30 percent rating is provided for 
severe disability.  38 C.F.R. § 4.71a, Code 5257 (2003).  

Under Code 5258, dislocation of the semilunar cartilage with 
frequent episodes of locking, pain and effusion into the 
joint is rated as 20 percent disabling.  38 C.F.R. § 4.71a, 
Code 5258 (2003).  

Under Code 5259, removal of the semilunar cartilage, 
symptomatic, is rated as 10 percent disabling.  38 C.F.R. § 
4.71a, Code 5259 (2003).  

Under Code 5260, limitation of flexion of the leg will be 
rated as 10 percent disabling where flexion is limited to 45 
degrees.  A 20 percent rating is provided for limitation of 
flexion to 30 degrees, and a 30 percent rating is provided 
for limitation of flexion of 15 degrees.  38 C.F.R. § 4.71a, 
Code 5260 (2003).  

Under Code 5261, limitation of extension of the leg is 
evaluated as 10 percent disabling where extension is limited 
to 10 degrees.  A 20 percent rating is provided for 
limitation of extension to 15 degrees.  A 30 percent 
schedular rating is provided for limitation of extension to 
20 degrees.  A 40 percent rating is provided for limitation 
of extension to 30 degrees, and a 50 percent rating is 
provided for limitation of extension to 45 degrees.  38 
C.F.R. § 4.71a (2003).  See also 38 C.F.R. § 4.71, Plate II 
(2003) which specifies that normal flexion and extension of 
a knee is from 0 to 140 degrees.  

Under Code 5010, arthritis due to trauma, substantiated by 
X-ray findings, is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Code 5010, (2003).  Degenerative arthritis 
is rated under Code 5003 on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion, to 
be combined, not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003 
(2003).  

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such 
functional loss may be due to the absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation or other pathology or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (2003).  


Disability of the joints involving excursion of movements in 
different planes involves inquires as to the following:  (a) 
less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) 
excess fatigability, (e) incoordination, (f) pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability, disturbance of locomotion, interference with 
standing and weightbearing are related considerations.  38 
C.F.R. § 4.45 (2003).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion as productive of disability 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2003).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2003), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2003).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Secondary Service Connection- Left Hip

Factual Background

A claim for service connection for a left hip disability was 
received from the veteran in June 1993.  At a VA examination 
in March 1994, the veteran related that he had been told that 
his right lower extremity was slightly shorter than the left, 
resulting in a shifting of weight, causing him to have 
bursitis in the hips.  He presented an X-ray report from 
Kaiser Permanente which showed evidence of bursitis in the 
left hip.  There was no pertinent diagnosis.

Medical records from Kaiser Permanente dated since 1990 are 
of record.  In April 1993 the veteran underwent an X-ray of 
the left hip which showed calcifications that were deemed to 
be possibly related to bursitis above the left greater 
trochanter.  In May 1993, a clinical impression of 
bursitis/arthritis of the left hip was recorded.  In April 
1993 the veteran was seen for complaints of left hip pain 
which had had its onset 4 or 5 days earlier.  The medical 
records from Kaiser Permanente show that a March 1995 X-ray 
of the left hip was essentially normal.  




There was no evidence of significant osteoarthritis.  
Previously-described amorphic calcific densities superior to 
the greater trochanter were not identified.

At his March 1995 hearing at the RO, the veteran stated that 
he had gone to Kaiser Permanente for his hips after he could 
not straighten up after cutting grass.  X-rays were taken and 
he was told that he had bursitis.  

A Cortisone shot was recommended but he refused.  He had not 
had further treatment for the hip.  

The veteran underwent a VA examination in February 2003.  His 
complaints included left hip pain of numerous years duration.  
X-ray of the left hip was normal.  

The pertinent diagnosis was left hip strain.  The examiner 
stated that in the absence of significant hip pathology other 
than left hip strain, the symptoms in the left hip were 
likely not due to the right knee injury.


Analysis

The medical evidence of record pertaining to the question of 
proximate causation is limited to the report of the February 
2003 VA medical examination which contained an opinion that 
current left hip strain was not related to disability of the 
knee.  

The CAVC has stated that in evaluating the probative value of 
medical evidence, "[t]he probative value of the medical 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches. . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  

The Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight 
of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri , 
Id.  

The February 2003 VA opinion is unequivocal in asserting the 
likelihood that current left hip disability is not related to 
disability of the right knee.  The opinion has substantial 
probative value by virtue of the fact that it contains an 
explanation of why the disabilities are unrelated, namely, 
the fact that no significant left hip pathology is present.  
The opinion is based on review of the entire medical record, 
which includes both VA and private treatment records.  

The only other evidence of record concerning proximate 
causation consists of the veteran's own statements.  His own 
opinions regarding the etiology of left hip strain are not 
entitled to weight because lay persons are not competent to 
offer medical opinions regarding medical matters such as 
diagnosis or etiology of a disability.  The law is well 
established that where a claim involves issues of medical 
fact, medical evidence is required.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Caluza v. Brown, 7 Vet. App. 498 (1995); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Rose v. 
West, 11 Vet. App. 169 (1998); McManaway v. West, 13 Vet. 
App. 60 (1999); Voerth v. West, 13 Vet. App. 117 (1999); see 
Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus").  

The veteran has related that a Kaiser Permanente physician 
attributed the hip pain to a difference in the length of the 
veteran's legs.  This opinion is not documented in the 
record.  But even if it were, service connection is not in 
effect for a leg length discrepancy and the February 2003 
examination show that, in any event, the veteran's legs were 
the same length.  

In any event, a lay person's account of what a physician said 
is not competent medical evidence, but a medical 
professional's account of what another medical professional 
said is competent evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 74-77 (1995); Flynn v. Brown, 6 Vet. App. 500, 503-
04 (1994).

Where proximate causation of a disability by an underlying 
service-connected disability is not shown, service connection 
may still be granted, on the basis of aggravation, for any 
additional impairment or increment of disability caused by 
service-connected disability.  See Allen, Id.  In this case, 
no medical evidence that a service-connected disability 
results in an increment of additional left hip pathology is 
of record.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that a 
left hip disorder diagnosed as left hip strain is proximately 
due to, the result of, or aggravated by a service-connected 
disability.  Where a preponderance of the evidence is against 
a claim, the benefit of the doubt doctrine does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2002); see also 38 C.F.R. § 3.102 (2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


Secondary Service Connection- Bilateral Foot Disorder

Factual Background

The veteran filed his claim for service connection for 
disorders of both feet in June 1993.  On VA examination in 
March 1994, he complained that his right ankle turned with 
pressure on the outer side of the right foot, with pain in 
the ankle and calf.  This had been present since 1978.  
Examination of the feet and ankle showed no swelling, 
deformity or effusion.  There was no tenderness.  The veteran 
was able to stand on his toes and heels without pain or 
discomfort.  The feet and ankles were found to be objectively 
and functionally normal.  X-rays showed mild hallux valgus 
deformities.  

Medical records from Kaiser Permanente dated since 1990 are 
of record.  Treatment entries show that the veteran fractured 
the bones of his right toes in an accident in 1990.  
Subsequent records show complaints relating to the feet 
associated with gout.  X-rays of the left foot taken in March 
1995 were essentially normal as to the left foot and showed 
narrowing of the proximal interphalangeal joints of two toes 
of the right foot.  X-rays taken in May 1999 showed no 
significant abnormality of either foot.  X-rays of the feet 
in May 2000 showed soft tissue swelling.

At his March 1995 hearing at the RO the veteran stated that 
he had no problems with his feet until about 5 years earlier, 
at which time a VA doctor had told him that his knee 
disabilities caused him to have feet problems.  He stated 
that he had gone to a podiatrist but was not treated because 
he was not service connected for his feet.  On going back, he 
was given a wedge for his right shoe, which helped.  

At a VA examination in February 2003 the veteran complained 
of pain in both feet of a few years' duration.  It was noted 
that he worked for the Post Office and did moderate activity.  
He reported a tingling-like feeling in both feet and lower 
legs.  Examination of the feet showed mild cavus deformity 
which was correctible on weight bearing.  There were calluses 
on the plantar aspect of the big toes.  There was no fixed 
deformity.  The heel was somewhat inverted.  No other 
specific abnormality was noted.  X-rays of the feet were 
basically normal.  The examiner stated that there was no 
pathology of the feet to render a diagnosis.  The examiner 
expressed the opinion that the feet were unrelated to the 
injury to the bilateral knees.  


Analysis

The analysis of the issue of entitlement to service 
connection for a bilateral foot disorder parallels that set 
forth above with respect to the left hip.  The record does 
not establish unequivocally that the veteran has a chronic 
disorder of either foot, muchless one causally related to a 
service-connected disability.  He has some foot pain 
associated with nonservice-connected gout which is neither 
shown nor claimed to be related to the service-connected 
disability of the knees.  

He has a cavus deformity but, the VA examiner was of the 
opinion in February 2003 that this finding was reversible and 
that there was no chronic pathology to support a current 
diagnosis involving the feet.  

In the absence of competent medical evidence showing that 
the veteran presently has a medically defined disorder of 
either foot, there is no basis for a grant of service 
connection.  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, Id.  In 
Brammer, it was noted that Congress specifically limited 
entitlement for service- connected disease or injury to 
cases where disability is present.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

It should be noted in this context that a July 1992 notation 
in VA outpatient treatment records states that the veteran's 
gait had changed because of his knee disability and that 
special footwear was required.  No such finding is reported 
elsewhere in the record.  Neither the treatment records nor 
the examination reports document the existence of a chronic 
acquired foot disorder associated with gait problems causally 
related to the service-connected knee disabilities.  The need 
for special shoes is not per se evidence of a chronic foot 
disorder, especially in the absence of clinical evidence of 
such.  The presence of right foot pain of several years' 
duration was reported by the examiner in February 1993, but 
the physician's opinion was that the complaints were 
unrelated to the knees.  This opinion was based on both a 
review of the record and on clinical evaluation of the 
veteran and is entitled to considerable probative weight in 
deciding the veteran's claim.

Accordingly, the Board finds that a preponderance of the 
evidence of record is against the claim for service 
connection for a chronic acquired bilateral foot disorder.  
Where a preponderance of the evidence is against a claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  


Increased Rating-Right knee Disability

Factual Background

Service medical records show that in July 1976 the veteran 
was hospitalized for a fracture of the right patella.  
Surgery consisting of open reduction and internal fixation 
and partial patellectomy of the right patella was performed.  
Osteoarthritis of the right knee was also reported in 
service.  A right patellectomy was performed at a VA hospital 
in July 1978.  

Service connection for residuals of a fracture of the right 
patella with osteoarthritis was granted by the RO in August 
1978 and a 20 percent rating was assigned effective from the 
day after separation from service.  A 30 percent rating has 
been in effect since January 1979.

A claim for an increased rating for the right knee was 
received from the veteran in June 1993.  At a VA examination 
performed in March 1994, he reported that since 1975 he had 
been followed by non-VA physicians and had received 
occasional Cortisone shots to the right knee as well as 
different nonsteroidal anti-inflammatory medications.  He 
complained of giving way, swelling, and constant pain in the 
right knee as well as inability to walk.  He complained of a 
feeling of "muscle jumping" on the medial side of the knee.  

Examination showed no swelling or effusion.  Several well-
healed nontender scars were noted.  The veteran squatted down 
with some discomfort and had to hold onto a chair.  Flexion 
of the right knee was to 90 degrees and extension was normal 
with occasional effusion.  There was no evidence of knee 
infection.  He was wearing a right knee brace at the time of 
the examination and walked with a cane.  The diagnosis was 
status post patellectomy of the right knee with bursitis and 
calcification, partial restriction of range of motion with 
90 degrees of flexion.  It was noted that he seemed to be 
able to carry out heavy duty work at the Post Office without 
taking any days off.  X-rays showed surgical changes, status 
post removal of the right patella.  There were small 
osteochondromas in the joint space.  The joint space was well 
maintained and there was no effusion.

The veteran underwent a VA examination in February 2003.  It 
was reported that he had continued to be symptomatic in the 
right knee in the form of pain and weakness.  He did not 
complain of acute locking and acute giving way.  On 
examination he stood in a somewhat abnormal position with 
hyperextension of the right knee and his gait was abnormal 
because he took short steps to prevent falling.  

Examination of the right knee was consistent with multiple 
incisions with marked atrophy of the thigh and calf.  The 
range of motion was restricted.  Flexion was to 100 degrees 
with pain at 10 degrees, extension was to 0 degrees with pain 
at minus 20 degrees.  The veteran was not additionally 
limited by fatigue, weakness, lack of endurance or 
incoordination.  No ankylosis was present.  X-rays of the 
right knee were consistent with post patellectomy status with 
degenerative joint disease of the right knee.  Drawer test 
showed slight instability to the right.  McMurray's test 
showed slight instability.  The diagnosis was status post 
patellectomy with residuals of degenerative joint disease and 
muscle atrophy.

The file contains copies of treatment records from Kaiser 
Permanente dated since 1990.  Treatment entries show the 
veteran has been seen on numerous occasions for complaints of 
bilateral knee pain.  X-rays taken on various occasions show 
moderate degenerative joint disease of the right knee with 
osteoarthritis and soft tissue calcifications.  He has 
received treatment for the pain by injections.  In February 
1995 it was noted that the range of motion of the knee was 
from 0 degrees to 145 degrees.

Treatment records dated from February 1995 to June 1998 are 
of record from NPB (initials), MD, of the Atlanta Orthopaedic 
Associates, P.C.  In March 1995 the range of motion of the 
knee was from 0 degrees to 125 degrees with no effusion or 
instability of the knee.  Other entries show complaints of 
chronic knee pain.  In May 1998 there was a full range of 
motion of the knee and there was no effusion or instability.  
In a July 1995 statement, Dr. NPB stated that the veteran was 
to be on restricted duty at work for six months to include no 
lifting of 10 to 20 pounds, no prolonged standing and no 
excessive bending.


Analysis

As a result of the fracture of the right patella in service 
and subsequent surgical procedures, which include removal of 
the patella, the service-connected right knee disability 
consists of the absence of the right patella and of 
degenerative joint disease in the knee, with osteoarthritis.  
The disability is rated under Diagnostic Code 5257, 
pertaining to recurrent subluxation or lateral instability, 
and Diagnostic Code 5010, pertaining to traumatic arthritis.  
Diagnostic Code 5010 specifies that traumatic arthritis is to 
be rated as degenerative arthritis under Diagnostic Code 
5003.  

The 30 percent rating in effect for the right knee since 1979 
is the highest rating assignable under Diagnostic Code 5257.  
Therefore, in order for the veteran to receive an increased 
rating, another applicable code must be found for the purpose 
of a rating by analogy.  The only other code having potential 
applicability is Diagnostic Code 5256 pertaining to ankylosis 
(complete bony fixation), which provides a 40 percent rating 
for ankylosis in a position of flexion between 10 degrees and 
20 degrees.  The veteran clearly does not have ankylosis of 
the knee.  The absence of ankylosis was specifically cited by 
the VA examiner in February 2003.

Alternatively, a determination must be made as to whether a 
separate rating based on limitation of motion due to 
arthritis is warranted.  In considering whether a separate 
rating based on limitation of motion is warranted, it is 
relevant that under the rating schedule, unless otherwise 
provided, all disabilities, including those resulting from a 
single disease entity, are to be rated separately unless they 
constitute the same disability or the same manifestations.  
See 38 C.F.R. §§ 4.14, 4.25 (2003).  It must therefore be 
determined whether any of the symptomatology is duplicative 
of or overlaps with other symptomatology; the veteran is 
entitled to separate ratings where the symptomatology is 
distinct and separate.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

The criteria for the assignment of separate ratings for 
elements of a knee disability have been set forth in 
decisions of the VA General Counsel and in judicial 
precedent.  The General Counsel held in VAOPGCPREC 23-97 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5257 and 5003 
(or Diagnostic Code 5010, which incorporates the Diagnostic 
Code 5003 criteria), provided that:  

[any] separate rating must be based upon 
additional disability.  When a knee 
disorder is already rated under 
[Diagnostic Code] 5257, the veteran must 
also have limitation of motion under 
[Diagnostic Code] 5260 or [Diagnostic 
Code] 5261 in order to obtain a separate 
rating for arthritis.  If the veteran 
does not at least meet the criteria for a 
zero-percent rating under either of those 
codes, there is no additional disability 
for which a rating may be assigned.  

It is clear from VAOPGCPREC 23-97 that in order for separate 
ratings to be assigned under Codes 5257 and 5003, both 
instability and limitation of motion due to arthritis must be 
present.  

In the present case, instability is shown in VA examination 
reports and in some, but not all, of the private treatment 
reports of record.  In addition, the veteran has atrophy of 
the right thigh and has been periodically noted to have 
effusion of the joint in addition to instability.  Such 
findings, although not uniformly or consistently reported at 
each clinical evaluation, are consistent with the 30 percent 
rating in effect under Diagnostic Code 5257.  

A rating based on limitation of motion is potentially 
assignable for arthritis.  The record shows that the veteran 
does in fact have some degree of limitation of motion of the 
knee, which was most recently measured as being from 
0 degrees of extension to 100 degrees of flexion.  The normal 
range of motion of the knee is from 0 degrees of extension to 
140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  

However, the limitation of motion is not of such degree as to 
meet the criteria for a 0 percent rating under Code 5260 or 
5261; consequently, a separate rating based on limitation of 
motion cannot be assigned.  

A subsequent General Counsel opinion, VAOPGCPREC 9-98, held 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
In the present case, arthritis of the right knee is 
documented in the record by X-ray evidence, and there is 
ample evidence of painful motion.  Diagnostic Code 5003 
permits the assignment of a 10 percent rating for each major 
joint affected by noncompensable limitation of motion.  
Accordingly, there is a proper basis for the assignment of a 
separate 10 percent rating for arthritis based on painful 
motion.  

In considering a rating based on pain, the Board must also 
take into account the decision in DeLuca v. Brown, 
8 Vet. App. 202 (1995), wherein the CAVC held that when there 
is an allegation of functional loss due to pain, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be taken into 
account.  The CAVC noted that under § 4.40, "[w]eakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  

In Hicks v. Brown, 8 Vet. App. 417 (1995), the CAVC noted 
that under Diagnostic Code 5003 and 38 C.F.R. § 4.59, painful 
motion of a major joint or minor joint group due to 
degenerative arthritis is deemed to be limited motion even 
though a range of motion may be possible beyond the point 
where pain sets in.  Although the Board is required to 
consider the effect of pain, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

It is clear that the 10 percent rating assigned herein for 
arthritis based on painful limitation of motion under 
38 C.F.R. § 4.59 is the maximum rating assignable on the 
basis of functional impairment due to pain.  The provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are applicable only 
where the assignment of a rating is contingent on limitation 
of motion alone.  

Where the code does not depend on limitation of motion, such 
as with Diagnostic Code 5257, these provisions do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Hence, no 
increase in the rating for functional impairment other than 
limitation of motion under Diagnostic Code 5257 can be 
assigned.  Furthermore, the physician who examined the 
veteran in February 2003 specifically commented that findings 
required for an increased rating under DeLuca such as 
additional limitation due to fatigue, weakness, lack of 
endurance or incoordination such as to constitute additional 
disability above and beyond that contemplated under the 
limitation of motion rating were not present.  

Accordingly, the Board finds that a separate 10 percent 
rating for arthritis of the right knee is warranted under 
Diagnostic Code 5003 by virtue of 38 C.F.R. § 4.59 but that a 
preponderance of the evidence is against any further 
increase.  Where a preponderance of the evidence is against a 
claim, the benefit of the doubt doctrine does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
see also 38 C.F.R. § 3.102 (2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  

Consideration must also be given to the question of whether 
the veteran is entitled to an extraschedular evaluation based 
on disability of the right knee.  By regulation, an 
extraschedular rating may be assigned where the case presents 
such an unusual or exceptional disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003); Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).  

The Board does not have jurisdiction to assign an 
extraschedular rating in the first instance but may make a 
determination as to whether a referral to appropriate 
officials at the VA Central Office for this purpose is 
warranted.  

In the present case, the record does not demonstrate that the 
service-connected right knee disability results in marked 
interference with employment or frequent periods of 
hospitalization such as to render impractical the application 
of the regular schedular standards.  

There is no question that the knee disability adversely 
affects the veteran's ability to work at the Post Office.  
However, occupational impairment is contemplated in the 
rating currently assigned.  See 38 C.F.R. § 4.1; VanHoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that a disability 
rating itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that an exceptional 
or unusual disability picture is not presented and that a 
referral for consideration of an extraschedular rating is not 
warranted.


Increased Rating-Left Knee

Service connection for arthralgia of the left knee with 
degenerative changes was granted by the RO in a rating 
decision of July 1986 as disability that was proximately due 
to and the result of the service-connected right knee 
disability.  A 10 percent rating was assigned from March 
1986.  

The veteran underwent a VA examination in March 1994 in 
connection with a February 1994 claim for increase.  
Examination of the knee showed no swelling, deformity, or 
effusion.  There was mild tenderness over the medial side of 
the knee.  There was a full range of motion.  An anterior 
drawer sign and McMurray's sign were negative.  On X-ray 
examination, the joint space was well maintained and there 
was no joint effusion.  The diagnosis was left knee 
arthralgia, objectively and functionally normal.  

The veteran underwent a VA examination in February 2003.  He 
complained of progressively worsening pain in the left knee 
which was related mostly to activity.  He stated that the 
pain had been progressive because he had put more weight on 
the left knee as a result of walking with a cane.  
Examination of the left knee was consistent with crepitus.  
There was no significant synovitis or deformity.  There was 
generalized tenderness.  Various tests were basically 
negative except for Apley's grinding sign.  The range of 
motion of the left knee was from 100 degrees of flexion (with 
pain at 10 degrees) and extension to 0 degrees.  

The examiner stated that pain on flexion was not additionally 
limited by fatigue, weakness, lack of endurance or 
incoordination.  No ankylosis was present.  Drawer sign was 
negative.  McMurray's test showed slight instability.  X-rays 
of the left knee were consistent with mild to moderate 
degenerative joint disease.  

Treatment records from Kaiser Permanente and from Dr. NPB 
show complaints of recurrent pain in the left knee without 
instability or effusion.  Lay reports from Dr. NPB indicated 
that X-rays had confirmed the diagnosis of degenerative joint 
disease of the left knee.  


Analysis

The current 10 percent rating for the left knee was assigned 
under Code 5257 pertaining to subluxation or lateral 
instability of the knee.  The evidence relevant to the 
assignment of a rating under this code includes VA and 
private medical reports showing the disabilities manifested 
by left knee pain, crepitus, generalized tenderness, grinding 
of the knee and X-ray evidence of degenerative joint disease.  
Findings such as swelling, deformity, or effusion are not 
present.  These findings are consistent with no more than 
slight disability of the left knee.  In the absence of 
moderate disability manifested by findings such as 
subluxation or lateral instability, the next higher rating of 
20 percent rating under Code 5257 cannot be assigned.  

Although the RO has not based the rating in part on 
limitation of motion, the question of whether the veteran is 
entitled to a separate rating based on limitation of motion 
must nevertheless be considered.  See Esteban; VAOPGCPREC 23-
97.  As to the question of the assignability of a separate 
rating based on limitation of motion, the analysis set forth 
above with respect to the right knee applies also to the 
veteran's potential entitlement to an increase for the left 
knee.

In the present case, although degenerative joint disease has 
been shown on repeated X-rays, the presence of arthritis in 
the left knee has not been documented.  In the absence of 
arthritis, the veteran is not entitled to a separate rating 
based on limitation of motion or on instability with painful 
motion under 38 C.F.R. § 4.59.  

Even if arthritis were shown, the veteran does not satisfy 
the limitation of motion criteria for a compensable rating 
for the left knee under either Diagnostic Code 5260 or 5261 
based on limitation of flexion or extension.  

Since the service-connected left knee disability is rated 
under Diagnostic Code 5257 rather than a code for limitation 
of motion, the veteran is not entitled to consideration of 
the effect of pain under the DeLuca analysis.  The provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are applicable only 
where the assignment of a rating is contingent on limitation 
of motion alone; where the code does not depend on limitation 
of motion, such as with Diagnostic Code 5257, these 
provisions do not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Although the Board is required to 
consider the effect of pain, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The Board likewise is unable to find that the regulatory 
requirements for entitlement to an extraschedular evaluation 
for disability of the right knee are satisfied with respect 
to the left knee.  The left knee disability is not shown to 
result in marked interference with employment or frequent 
periods of hospitalization and does not result in a 
disability picture that is so exceptional or unique as to 
render impractical the application of the regular schedular 
standards.  To the extent that the left knee disability has 
an adverse impact on the veteran's ability to perform 
occupationally, such impairment is contemplated in the 
ratings assigned for the knee.  VanHoose, Id.  


ORDER

Entitlement to service connection for a chronic acquired left 
hip disorder as secondary to service-connected bilateral knee 
disabilities is denied.

Entitlement to service connection for bilateral foot 
disorders as secondary to service-connected bilateral knee 
disabilities is denied.  

Entitlement to a rating higher than 30 percent for residuals 
of fracture of the right patella with osteoarthritis, 
postoperative status, is denied.  

Entitlement to a separate 10 percent rating for arthritis of 
the right knee is granted, subject to the criteria governing 
the payment of monetary awards.  

Entitlement to a rating higher than 10 percent for arthralgia 
of the left knee with degenerative changes is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



